Casey, J. (dissenting).
We do not agree with the majority’s conclusion that reversal is required in the interest of justice and as a matter of this court’s discretion. While County Court’s charge could have been more precise on the issues of corroboration and false alibi, defendant failed to object, thereby precluding County Court from clarifying any confusion that may have resulted. Based upon a reading of the charge as a whole and considering the entire record, it is our view that this is not a case which warrants the exercise of our discretionary power to reverse in the interest of justice (see, *462People v Coleman, 98 AD2d 942). Accordingly, we would affirm the judgment of conviction.